EXAMINER’S AMENDMENT

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it must be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in a telephone interview with Mr. Howard S. Hamilton, Reg. No. 71224 on 09/06/2022.

Please amend the claims 47, 53-54, 60-61 and 67 as following:

47. 	(Currently Amended) A data processing system comprising: 
	a memory device;
	one or more processors configured to execute instructions stored in the memory device, wherein the instructions cause the one or more processors to:
detect a request to process a dataset via a programming framework, the programming framework to process the dataset via a programming model, wherein the request to process the dataset includes a kernel program, the kernel program is associated with the programming framework, the programming framework is associated with an application programming interface (API) that is configured to facilitate execution of the kernel program, and the kernel program is agnostic to the programming model;
based on the request, partition the dataset into a plurality of partitions and
assign each partition of the plurality of partitions to a node in a cluster of nodes;
generate program code based on the kernel program, the program code generated according to the programming model, the program code configured to process each partition of the plurality of partitions via the programming framework and the kernel program, wherein to generate the program code based on the kernel program, the one or more processors are to modify the kernel program to process the partition of the node as local data; and
distribute the program code to the nodes in the cluster of nodes that have an assigned partition, wherein the nodes are to execute the program code to process the partition via a plurality of work items executed via a plurality of execution resources of the node and each partition of the plurality of partitions is stored on the assigned node.

53.	(Cancelled)

54.	(Currently Amended) A method comprising: 
detecting a request to process a dataset via a programming framework, the programming framework to process the dataset via a programming model, wherein the request to process the dataset includes a kernel program, the kernel program is associated with the programming framework, and the programming framework is associated with an application programming interface (API) that is configured to facilitate execution of the kernel program, and the kernel program is agnostic to the programming model;
based on the request, partitioning the dataset into a plurality of partitions and assign each partition of the plurality of partitions to a node in a cluster of nodes;
generating program code based on the kernel program, the program code generated according to the programming model, the program code configured to process each partition of the plurality of partitions via the programming framework and the kernel program, wherein generating the program code based on the kernel program, includes modifying the kernel program to process the partition of the node as local data; and
distributing the program code to the nodes in the cluster of nodes that have an assigned partition, wherein the nodes are to execute the program code to process the partition via a plurality of work items executed via a plurality of execution resources of the node and each partition of the plurality of partitions is stored on the assigned node.

60.	(Cancelled)

61.	(Currently Amended) A non-transitory machine readable medium storing instructions which, when executed by one or more processors, cause the one or more processors to perform operations comprising:
detecting a request to process a dataset via a programming framework, the programming framework to process the dataset via a programming model, wherein the request to process the dataset includes a kernel program, the kernel program is associated with the programming framework, and the programming framework is associated with an application programming interface (API) that is configured to facilitate execution of the kernel program, and the kernel program is agnostic to the programming model;
based on the request, partitioning the dataset into a plurality of partitions and assign each partition of the plurality of partitions to a node in a cluster of nodes;
generating program code based on the kernel program, the program code generated according to the programming model, the program code configured to process each partition of the plurality of partitions via the programming framework and the kernel program, wherein generating the program code based on the kernel program includes modifying the kernel program to process the partition of the node as local data; and
distributing the program code to the nodes in the cluster of nodes that have an assigned partition, wherein the nodes are to execute the program code to process the partition via a plurality of work items executed via a plurality of execution resources of the node and each partition of the plurality of partitions is stored on the assigned node.

67.	(Cancelled) 

Reasons for Allowance

Interpreting the claims in light of the specification and based on the argument presented in the remarks filed on 08/23/2022 examiner finds the claimed invention is patentably distinct from the prior art of record. The prior art of record does not expressly teach or render obvious the invention as recited in amended independent claims.

Einkauf et al. (US 2016/0323377 A1) teaches a data processing system comprising a memory device, one or more processors configured to execute instructions stored in the memory device, wherein the instructions cause the one or more processors to: a request to process a dataset via a programming framework, the programming framework to process the dataset via a programming model, and the programming framework is associated with an application programming interface (API) that is configured to facilitate execution of the program, based on the request, partition the dataset into a plurality of partitions and assign each partition of the plurality of partitions to a node in a cluster of nodes; the program code configured to process each partition of the plurality of partitions via the programming framework and the program; and distribute the program code to the nodes in the cluster of nodes that have an assigned partition, wherein the nodes are to execute the program code to process the partition via a plurality of work items executed via a plurality of execution resources of the node and each partition of the plurality of partitions is stored on the assigned node.


Breternitz et al. (US 2012/0291040 A1) teaches wherein the request to process the dataset includes a kernel program, and the programming framework is associated with an application programming interface (API) that is configured to facilitate execution of the kernel program; and generate program code based on the kernel program according to the programming model, the program code configured to process each partition of the plurality of partitions via the programming framework and the kernel program.

Glaister et al. (US 2013/0219378 A1) teaches vectorization of shaders including Intermediate representation (IR) code is received as compiled from a shader in the form of shader language source code. The input IR code is first analyzed during an analysis pass, during which operations, scopes, parts of scopes, and if-statement scopes are annotated for predication, mask usage, and branch protection and predication. This analysis outputs vectorization information that is then used by various sets of vectorization transformation rules to vectorize the input IR code, thus producing vectorized output IR code.

The combination of prior art of record does not expressly teach or render obvious the limitations of “detecting a request to process a dataset via a programming framework, wherein the request to process the dataset includes a kernel program, wherein the kernel program is agnostic to the programming model, and generating program code based on the kernel program according to the programming model, wherein generating the program code based on the kernel program, includes modifying the kernel program to process the partition of the node as local data”, when taken in the context of the claims as a whole, as recited in claim independent claims 47, 54 and 61 were not disclosed in the prior art of record.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABU ZAR GHAFFARI whose telephone number is (571)270-3799. The examiner can normally be reached Monday-Thursday 9:00 - 17:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Meng-Ai AN can be reached on 571-272-3756. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ABU ZAR GHAFFARI
Primary Examiner
Art Unit 2195



/ABU ZAR GHAFFARI/Primary Examiner, Art Unit 2195